case: zizia-m¢l`ooiza-BYP coe #; 6-1 Filed;` once/19 "1 of 1. Pageln #: 42
Case: 4:18-mc-00125-BYP Doc #: 9 Filed: 01/24/19 1 of 1. Page|D #: 48

SECTION B. ANSWER OF GARNISHEE

Now comes , the garnishee, who says:

1.

 

That the garnishee has more than $400 in money, property, or credits, other than personal
earnings, of the judgment debtor under the garnishee's control and in the garnishee's

 

possession
_x__ n l FtLED
yes y no if yes, amount over $400
4 .iAN n 2019
That property is described as: clean u.s, oisrelct coquT

 

NuHIHeHN L)l'sxl-m_,: ui- UFnO
AKHON

 

If the answer to line l is “yes” and the amount is less than the probable amount now due
on the judgment, as indicated in section (A) of this form, sign and return this form and
pay the amount of line 1 to the clerk of this court.

If the answer to line'l is “yes” and the amount is greater than that probable amount now
due on the judgment, as indicated in section (A) of this form, sign and return this form
and pay that probable amount now due to the clerk of this court

If the answer to line l is “yes” but the moneyJ property, or credits are of such a nature
that they cannot be delivered to the clerk of the court, indicate that by placing an “X" in
this space: . Do not dispose of that money, property, or credits or give them to
anyone else until further order of the court.

If the answer to line l is “no,” sign and return this form to the clerk of this court.

l certify that the statements above are true. l ;’/€,M/tjb é §2§4 /§

(Print Name of Garnishee)

. LLMD l § 'UE)QU'/SOH
(Print _Name and Title of Person Who Completed Form)

Sign t -£€ZMLOC:'/<_Datedthis/_{égzda ' 2019.
(Sig ture of Pe on Completing Form) / ,

"“”\' In 2018 , Garnishee accelerated a debt owed to it by defendant ,. Wesex Corporation,
and Garnishee has exercised its right to eetoff the funds WeSeX deposited with it.
as a result, there are no funds available to Wesex and therefore to Garnishor.

 

 

 

